Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10 & 13-15 of U.S. Patent No. 10,524,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language is used. Also, the current application is broader than the patented invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavesi (USPN 5,987,781).
Regarding Claim 21, Pavesi discloses a sole structure for an article of footwear (Figures 1-3) having an upper (1), the sole structure comprising: a chamber (10, insert) including a first barrier layer (C1, see annotated Figure 2 below) and a second barrier layer (C2, see annotated Figure 2 below), the first barrier layer attached directly to the second barrier layer to define an interior void (Figure 2); a first sheet (14) disposed entirely within the interior void, the first sheet formed from a different material than the first barrier layer and the second barrier layer (Col. 3, line 62-Col. 5, line 9) and attached to one of the first barrier layer and the second barrier layer (Figure 2), the other of the first barrier layer and the second barrier layer extending in a direction toward the one of the first barrier layer and the second barrier layer (extends towards, see annotated Figure 2 below) and including a first surface (surface of C2 or C1 located inside the interior void, the inner surface, Figure 2) attached to the first sheet to form a first indentation in the chamber (indentation, see annotated Figure 2 below); and an outsole (4) including a first flex groove (flex groove, see annotated Figure 2 below), the first flex groove aligned with the first indentation (Figure 2).  
Regrading Claim 22, Pavesi discloses the first flex groove extends into and is in contact with a second surface of the other of the first barrier layer and the second barrier layer (surface of C2 or C1 located outside the interior void, the outer surface, Figure 2), the second surface being formed on an opposite side of the other of the first barrier layer and the second barrier layer than the first surface (Figure 2).   
Regarding Claim 23, Pavesi discloses at least one of the first indentation and the first flex groove is elongate (Figure 1).  
Regarding Claim 24, Pavesi discloses at least one of the first indentation and the first flex groove includes a longitudinal axis extending from a medial side of the sole structure to a lateral side of the sole structure (LA, see annotated Figure 1 below).
Regarding Claim 28, Pavesi discloses the first indentation tapers in a direction toward the first sheet (tapers, see annotated Figure 2 below).  
Regarding Claim 29, Pavesi discloses the first indentation is formed by convergent surfaces of the other of the first barrier layer and the second barrier layer (Figure 2).   
Regarding Claim 30, Pavesi discloses the first surface of the other of the first barrier layer and the second barrier layer extends in a direction toward the one of the first barrier layer and the second barrier layer at a second location (2nd, see annotated Figure 2 below), the first surface being attached to the first sheet at the second location to form a second indentation (2nd, see annotated Figure 2 below) in the chamber that is spaced apart from the first indentation (Figure 2).   
Regarding Claim 31, Pavesi discloses the interior void is pressurized (col. 2, line 66-Col. 3, line 1, “air tight”).  
Regarding Claim 32, Pavesi discloses an article of footwear (Figure 2) incorporating the sole structure of Claim 21.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27 & 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pavesi (USPN 5,987,781) in view of Taylor (USPN 9,801,428).
Regarding Claim 25, Pavesi does not disclose a tensile member disposed in the interior void, the tensile member including a plurality of tethers extending between the first barrier layer and the second barrier layer. However, Taylor discloses a sole structure (Figure 34 & 35) having a first barrier layer (504) and a second barrier layer (506) bonded to the first barrier layer and a tensile member (550) disposed in an interior void, the tensile member including a plurality of tethers (553, Col. 21, lines 10-46) extending between the first barrier layer and the second barrier layer (Figures 34 & 35). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first sheet of Pavesi, to have the tensile member and tethers, as taught by Taylor, in order to provide different compression characteristics.
Regarding Claim 26, the combination of Pavesi and Taylor disclose a first sheet and a second sheet (Taylor, 451/551 or 452/552) attached to the first surface of the other of the first barrier layer and the second barrier layer (Figure 35), the tethers extending between and attached to the first sheet and the second sheet (Taylor, Figure 35).  
Regarding Claim 27, the combination of Pavesi and Taylor disclose the second sheet includes a gap at the first indentation (Pavesi, Figure 2 & Taylor, Figure 35), the other of the first barrier layer and the second barrier layer extending into the gap and between opposing tethers to form the first indentation (Pavesi, Figure 2 & Taylor, Figure 35).  
Regarding Claim 33, Pavesi discloses a sole structure for an article of footwear (Figures 1-3) having an upper (1) , the sole structure comprising: 3 43302778.1Serial Number 16/735,171 a chamber (10, insert) including a first barrier layer (C1, see annotated Figure 2 below) and a second barrier layer (C2, see annotated Figure 2 below), the first barrier layer attached directly to the second barrier layer to define an interior void (Figure 2); a member (14) disposed entirely within the interior void (Figure 2) and an outsole including a first flex groove (flex groove, see annotated Figure 2 below). Pavesi does not disclose a tensile member. However, Taylor discloses a sole structure (Figure 34 & 35) having a first barrier layer (504) and a second barrier layer (506) bonded to the first barrier layer and a tensile member (550) disposed entirely within an interior void, and including a first tensile member layer (451/551) attached to one of the first barrier layer and the second barrier layer (Figure 35), a second tensile member layer (452/552) attached to the other of the first barrier layer and the second barrier layer (Figure 35) and defining a gap (Figure 35) and a plurality of tethers (553, Col. 21, lines 10-46) extending between and attached to the first member layer and the second tensile member layer (Figures 34 & 35) the other of the first barrier layer and the second barrier layer extending into the gap in a direction toward the one of the first barrier layer and the second barrier layer (extends towards, see annotated Figure 2 below) and including a first surface (surface of 504 or 506, located on the inner surface) attached to the first tensile member layer to form a first indentation in the chamber (Figure 35). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the member of Pavesi, to have the tensile member and tethers, as taught by Taylor, in order to provide different compression characteristics. The combination of Pavesi and Taylor disclose the first flex groove aligned with the first indentation (Pavesi, Figure 2 & Taylor, Figure 35)
Regarding Claim 34, the combination of Pavesi and Taylor disclose the first flex groove extends into and is in contact with a second surface of the other of the first barrier layer and the second barrier layer (Pavesi, surface of C2 or C1 located outside the interior void, the outer surface, Figure 2 & Taylor, surface of 504 or 506, located on the inner surface), the second surface being formed on an opposite side of the other of the first barrier layer and the second barrier layer than the first surface (Pavesi, Figure 2 & Taylor, Figure 35).  
Regarding Claim 35, the combination of Pavesi and Taylor disclose at least one of the first indentation and the first flex groove is elongate (Paves, Figure 1).  
Regarding Claim 36, the combination of Pavesi and Taylor disclose at least one of the first indentation and the first flex groove includes a longitudinal axis extending from a medial side of the sole structure to a lateral side of the sole structure  (Pavesi, LA, see annotated Figure 1 below & Taylor, Figures 34 & 35).  
Regarding Claim 37, the combination of Pavesi and Taylor disclose the first indentation tapers in a direction toward the first tensile member layer (Pavesi, tapers, see annotated Figure 2 below & Taylor, Figure 35).  
Regarding Claim 38, the combination of Pavesi and Taylor disclose the first indentation is formed by convergent surfaces of the other of the first barrier layer and the second barrier layer (Pavesi, Figure 2).   
Regarding Claim 39, the combination of Pavesi and Taylor disclose the first surface of the other of the first barrier layer and the second barrier layer extends in a direction toward the one of the first barrier layer and the second barrier layer at a second location (Pavesi, 2nd, see annotated Figure 2 below), the first surface being attached to the first sheet at the second location to form a second indentation (Pavesi, 2nd, see annotated Figure 2 below) in the chamber that is spaced apart from the first indentation (Pavesi, Figure 2). 
Regarding Claim 40, the combination of Pavesi and Taylor disclose an article of footwear (Pavesi, Figure 2) incorporating the sole structure of Claim 33.

 

    PNG
    media_image1.png
    575
    722
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732